SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB (Mark One) [ X ] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 033-15528 MONUMENT RESOURCES, INC. (Exact name of Small Business Issuer as Specified in its Charter) Colorado 84-1028449 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2050 South Oneida Street, Suite 106, Denver, Colorado 80224 (Address of Principal Executive Offices, Including Zip Code) (303) 692-9468 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes_X_ No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
